                                            Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 1 of 28




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            SAN FRANCISCO BAYKEEPER,
                                   7                                                        Case No. 21-cv-02566-JCS
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER DENYING MOTION TO
                                   9                                                        INTERVENE AND MOTION TO
                                            UNITED STATES FISH AND WILDLIFE                 DISMISS
                                  10        SERVICE, et al.,
                                                                                            Re: Dkt. Nos. 13, 15
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           Plaintiff San Francisco Baykeeper (“Baykeeper”) brings this action against the United

                                  15   States Fish and Wildlife Service (“the Service”); Martha Williams, in her official capacity as

                                  16   Principal Deputy Director of the Service; and Debra Haaland (“the Secretary”), in her official

                                  17   capacity as Secretary of the United States of the Interior (collectively, “Federal Defendants”).

                                  18   Baykeeper alleges that Federal Defendants violated the Administrative Procedure Act (“APA”) by

                                  19   arbitrarily and capriciously finding under the Endangered Species Act (“ESA”) that: (1) listing of

                                  20   the Longfin Smelt (Spirinchus thaleichthys) (San Francisco Bay-Delta distinct vertebrate

                                  21   population segment) (“Longfin Smelt DPS”) as threatened or endangered is warranted but

                                  22   precluded by higher-priority listing actions; and (2) expeditious progress is being made to add or

                                  23   remove species from the endangered and threatened species lists. Baykeeper alleges that both

                                  24   findings are an abuse of the Service’s discretionary decision-making powers. Presently before the

                                  25   Court are: (1) a Motion to Intervene by Westlands Water District (“Motion to Intervene); and (2)

                                  26   Federal Defendants’ Motion to Dismiss (“Motion to Dismiss”). A hearing on the motions was

                                  27

                                  28
                                             Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 2 of 28




                                   1   held on July 30, 2021 at 9:30 a.m. For the reasons discussed below, both motions are DENIED.1

                                   2   II.         BACKGROUND
                                   3          A.      Legal Framework
                                   4                 1. The ESA
                                   5               The ESA was enacted for the purpose of “provid[ing] a means whereby the ecosystems

                                   6   upon which endangered species and threatened species depend may be conserved,” and

                                   7   “provid[ing] a program for the conservation of such endangered species and threatened species.”

                                   8   16 U.S.C. § 1531(b). It affords a range of protections for species that are listed as endangered or

                                   9   threatened. See 16 U.S.C. § 1533. “The term ‘endangered species’ means any species which is in

                                  10   danger of extinction throughout all or a significant portion of its range . . . .” 16 U.S.C. § 1532(6).

                                  11   “The term ‘threatened species’ means any species which is likely to become an endangered

                                  12   species within the foreseeable future throughout all or a significant portion of its range.” 16
Northern District of California
 United States District Court




                                  13   U.S.C. § 1532(20). “The term ‘species’ includes any subspecies of fish or wildlife or plants, and

                                  14   any distinct population segment of any species of vertebrate fish or wildlife which interbreeds

                                  15   when mature.” 16 U.S.C. §1532(16).

                                  16               “The ESA requires the Service to identify and list species that are ‘endangered’ or

                                  17   ‘threatened.’” Nw. Ecosystem All. v. U.S. Fish & Wildlife Serv., 475 F.3d 1136, 1137–38 (9th Cir.

                                  18   2007) (citing 16 U.S.C. § 1533). The Service may list a species on its own initiative through

                                  19   “notice-and-comment rule-making.” Id. (citing 16 U.S.C. § 1533(b)(5)). In the alternative, any

                                  20   interested person may petition the Service to list a species under the APA. Id. (citing 5 U.S.C. §

                                  21   553(e); 16 U.S.C. § 1533(b)(3)(A)). The Service then must determine within 90 days, “[t]o the

                                  22   maximum extent practicable,” whether the petition is supported by “substantial scientific or

                                  23   commercial information.” 16 U.S.C. § 1533(b)(3)(A). If the Service finds that it is, it must

                                  24   “commence a review of the status of the species concerned.” Id. The Service must make a finding

                                  25   on the status of the species within twelve months and publish its finding (“the 12-month finding”)

                                  26   in the Federal Register. 16 U.S.C. § 1533(b)(3)(B). The Service is required to make its decision

                                  27
                                       1
                                  28    All parties and proposed intervenor Westlands Water District have consented to the jurisdiction
                                       of a United States magistrate judge pursuant to 28 U.S.C. § 636(c).
                                                                                        2
                                          Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 3 of 28




                                   1   “solely on the basis of the best scientific and commercial data available.” 16 U.S.C. §

                                   2   1533(b)(1)(A). In the 12-month finding, the Service must determine whether the listing is: (1)

                                   3   “warranted”; (2) “not warranted”; or (3) “warranted but precluded by pending proposals to

                                   4   determine whether any species is an endangered species or a threatened species.” 16 U.S.C. §

                                   5   1533(b)(3)(A)–(B). If the Service finds that a petitioned action is warranted, it must promptly

                                   6   publish a proposed regulation to implement its finding. 16 U.S.C. § 1533(b)(3)(B)(ii).

                                   7          The Service may find that a petitioned action is warranted but precluded on the basis that

                                   8   “timely promulgation of a final regulation implementing the petitioned action… is precluded by

                                   9   pending proposals… and expeditious progress is being made to add qualified species.” 16 U.S.C

                                  10   § 1533(b)(3)(B)(iii). Warranted-but-precluded findings are subject to judicial review. 16 U.S.C. §

                                  11   1533(b)(3)(C)(ii). Under the ESA, when a party commences a civil suit against the Secretary of

                                  12   the Interior alleging a failure to perform a non-discretionary act or duty pursuant to § 1533, the
Northern District of California
 United States District Court




                                  13   suing party must commence the action at least 60 days after written notice has been given to the

                                  14   Secretary. 16 U.S.C. § 1540(g)(2)(C).

                                  15          The Service considers five factors in determining whether a species or distinct population

                                  16   segment should be listed: “(A) the present or threatened destruction, modification, or curtailment

                                  17   of its habitat or range; (B) overutilization for commercial, recreational, scientific, or educational

                                  18   purposes; (C) disease or predation; (D) the inadequacy of existing regulatory mechanisms; or (E)

                                  19   other natural or manmade factors affecting its continued existence.” 16 U.S.C. § 1533(a)(1). The

                                  20   ESA requires that the Service “shall make determinations required by subsection (a)(1) of this

                                  21   section solely on the basis of the best scientific and commercial data available . . . after conducting

                                  22   a review of the status of the species and after taking into account those efforts, if any, being made

                                  23   by any State or foreign nation, or any political subdivision of a State or foreign nation, to protect

                                  24   such species, whether by predator control, protection of habitat and food supply, or other

                                  25   conservation practices, within any area under its jurisdiction, or on the high seas.” 16 U.S.C.A. §

                                  26   1533(b)(1)(A). Where a species is found to be threatened or endangered, it is included in a list

                                  27   published in the Federal Register that specifies “over what portion of its range it is endangered or

                                  28   threatened, and . . . any critical habitat within such range.” 16 U.S.C. § 1533(c)(1).
                                                                                          3
                                           Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 4 of 28




                                   1               2. Administrative Procedure Act

                                   2             The APA affords a right to seek judicial review of agency action to a person who suffers a

                                   3   legal wrong or is “adversely affected or aggrieved” by that action “within the meaning of the

                                   4   relevant statute.” 5 U.S.C. § 702. “To the extent necessary to decision and when presented…

                                   5   [t]he reviewing court shall . . . (1) compel agency action unlawfully withheld or unreasonably

                                   6   delayed; and (2) hold unlawful and set aside agency action, findings, and conclusions found to be .

                                   7   . . (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5

                                   8   U.S.C. § 706.

                                   9        B.      Baykeeper’s Complaint2
                                  10             Baykeeper is a non-profit public benefit corporation located in Oakland, California with

                                  11   the mission of protecting the ecosystems and communities of the San Francisco Bay. Complaint ¶

                                  12   11. As part of this mission, Baykeeper seeks to protect the habitat of the Longfin Smelt DPS, a
Northern District of California
 United States District Court




                                  13   fish with a distinct population found in the San Francisco Bay Estuary (“Estuary”). Id. at ¶ 3.

                                  14   Due to “excessive water diversions and drastically reduced freshwater flow into San Francisco

                                  15   Bay,” the Longfin Smelt will likely go extinct if the species is not quickly given a protected status

                                  16   under the ESA. Id. at ¶ 40. The Longfin Smelt DPS’s Estuary population has decreased by 80

                                  17   percent since the species was listed as threatened by the state of California in 2009, and, as of

                                  18   2020, population levels in the Estuary were at less than .1 percent of what they were in 1967. Id.

                                  19   The success of the Longfin Smelt DPS’s Estuary population is a consequence of the amount of

                                  20   fresh water flowing from the Sacramento-San-Joaquin River Delta, with increased flow resulting

                                  21   in higher population abundance and decreased flow resulting in population declines. Id. at ¶ 41.

                                  22   The volume of this freshwater flow is affected by the requirements that the Service can impose on

                                  23   various resource management agencies. Id. at ¶ 6.

                                  24             In November 1992, eight organizations—including Baykeeper—filed a petition requesting

                                  25

                                  26   2
                                         As discussed below, Federal Defendants bring a facial challenge to subject matter jurisdiction
                                  27   under Rule 12(b)(1) of the Federal Rules of Civil Procedure. Because a plaintiff’s factual
                                       allegations are generally taken as true when courts address such a challenge, this section
                                  28   summarizes the allegations of Baykeeper’s complaint as if true. Nothing in this order should be
                                       construed as resolving any issue of fact that might be disputed at a later stage of the case.
                                                                                         4
                                          Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 5 of 28




                                   1   the Service list the Longfin Smelt as endangered or threatened. Id. at ¶ 42. Pursuant to the ESA,

                                   2   the Service published a 90-day finding that listing the Longfin Smelt may be warranted, triggering

                                   3   a formal status review. Id. at ¶ 42. The Service ultimately denied the petition based on a

                                   4   determination that the Longfin Smelt DPS was not a distinct population segment of Longfin

                                   5   Smelts. Id. at ¶ 42. In 2007, another petition was filed to list the Longfin Smelt as endangered

                                   6   and was subsequently denied. Id. at ¶ 43. In 2011, the Service announced that it would reconsider

                                   7   its decisions with respect to the Longfin Smelt DPS. Id. In 2012, the Service found that the

                                   8   Longfin Smelt DPS was a distinct population segment, that protection of its population was

                                   9   warranted, but that its listing was precluded because the listing of other species was a higher

                                  10   priority. Id. at ¶ 45.

                                  11           Since its 2012 findings, the Service has made no progress with respect to listing the

                                  12   Longfin Smelt DPS as an endangered or threatened species, other than annually repeating its 2012
Northern District of California
 United States District Court




                                  13   “warranted-but-precluded” determination. Id. at ¶ 46. The Service published National Listing

                                  14   Workplans in 2016 and 2019, each of which identified the Longfin Smelt as a species for which a

                                  15   final listing decision would be made—by the end of 2019 according to the 2016 Workplan and by

                                  16   the end of 2020 according to the 2019 Workplan. Id. at ¶ 47–48. The Service missed both of

                                  17   these deadlines despite indicating in a November 6, 2019 email that it expected to make a listing

                                  18   decision regarding the Longfin Smelt DPS “no later than September 2020.” Id. at ¶ 47–50. On

                                  19   November 16, 2020, the Service published a Candidate Notice of Review (“CNOR”) in which it

                                  20   again concluded that the Longfin Smelt DPS warranted protection under the ESA but (1) such

                                  21   protection was precluded by other pending listing determinations and (2) the Service is making

                                  22   expeditious progress to add or remove other pending species. Id. at ¶ 52. The 2020 CNOR

                                  23   indicated that the Longfin Smelt DPS was one of five candidate species whose listing remained

                                  24   incomplete out of the 11 species that the Service identified in the 2019 Workplan as those whose

                                  25   listing determinations would be complete by the end of 2020. Id. at ¶ 53.

                                  26           According to the 2020 CNOR, in determining whether a listing is warranted but precluded

                                  27   by pending listing actions, the Service considers “(1) The amount of resources available for

                                  28   completing the listing function, (2) the estimated cost of completing the proposed listing
                                                                                         5
                                          Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 6 of 28




                                   1   regulation, and (3) the Service’s workload, along with the Service’s prioritization of the proposed

                                   2   listing regulation, in relation to other actions in its workload.” Id. at ¶ 56. The 2020 CNOR gave

                                   3   no specific explanation as to how the Service applied these factors in its latest “warranted-but-

                                   4   precluded” finding for the Longfin Smelt DPS. Id. at ¶¶ 56–59. The Service also did not specify

                                   5   which other species had higher priority than the Longfin Smelt DPS with respect to listing

                                   6   decisions, nor did the Service explain why its current listing process occurs at a slower rate than

                                   7   previous years. Id. at ¶¶ 56, 62. Baykeeper alleges that by September 2020 the Service had made

                                   8   substantial progress on a proposed listing rule for the Longfin Smelt DPS, and that completing a

                                   9   rulemaking package would require “only modest additional effort.” Id. at ¶ 66. Baykeeper sent a

                                  10   letter dated March 8, 2021, informing the U.S. Department of the Interior of Baykeeper’s intent to

                                  11   file this suit. Id. at ¶ 67.

                                  12           In its Complaint, filed on April 8, 2021, Baykeeper asserts two claims, both under the
Northern District of California
 United States District Court




                                  13   APA. Id. at ¶¶ 68–74. In the first claim (Claim One), Baykeeper asserts that the finding that

                                  14   listing the Longfin Smelt DPS is warranted but precluded by pending listing proposals was

                                  15   arbitrary and capricious, an abuse of discretion, or otherwise not in accordance with law under the

                                  16   APA, 5 U.S.C. § 706(2)(A), for the following reasons:

                                  17                    (A) The 2020 CNOR fails to provide a reasonable evaluation of the
                                                            reasons and supporting data showing that a final rulemaking to
                                  18                        list the Longfin Smelt DPS was actually precluded by other
                                                            pending proposals.
                                  19
                                                        (B) The 2020 CNOR fails to show that the Service is actively working
                                  20                        on other listing and delistings that actually precluded the listing
                                                            of the Longfin Smelt DPS.
                                  21
                                                        (C) Defendants failed to consider the relevant factors or articulate a
                                  22                        rational connection in finding that the Service’s overall budget
                                                            precluded listing the Longfin Smelt DPS given that the Service
                                  23                        had funded the listing costs for the Longfin Smelt DPS for FY
                                                            2020;
                                  24
                                                        (D) Defendants failed to consider the relevant factors or articulate a
                                  25                        rational connection in finding that the Service’s workload
                                                            precluded listing the Longfin Smelt DPS given that the 2019
                                  26                        Workplan prioritized a listing rule for the Longfin Smelt DPS by
                                                            September 30, 2020;
                                  27
                                                        (E) Defendants failed to consider the relevant factors or articulate a
                                  28                        rational connection in finding that the different types of listing
                                                                                          6
                                             Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 7 of 28



                                                           actions precluded the promulgation of a rule to list the Longfin
                                   1                       Smelt DPS given that the Service provided no details as to the
                                                           cost of the different listing actions;
                                   2
                                                       (F) Defendants failed to consider the relevant factors or articulate a
                                   3                       rational connection in finding that the LPN assigned to the
                                                           Longfin Smelt DPS precluded listing the Longfin Smelt DPS[.]
                                   4

                                   5   Id. ¶ 70. Baykeeper alleges in the alternative that “Defendants’ 2020 CNOR determination that

                                   6   listing the Longfin Smelt DPS is precluded is arbitrary and capricious and an abuse of discretion

                                   7   because the 2020 CNOR’s evaluation, reasons, and data are not supported by evidence in the

                                   8   administrative record and/or the determination relied upon factors not authorized by ESA.” Id. ¶

                                   9   71.

                                  10            In Baykeeper’s second claim (Claim Two), it asserts that the Service’s finding in the 2020

                                  11   CNOR that expeditious progress is being made to list and remove species under the ESA was

                                  12   arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law under the
Northern District of California
 United States District Court




                                  13   APA, 5 U.S.C. § 706(2)(A), for at least the following reasons:

                                  14                   (A) The 2020 CNOR fails to provide a reasonable evaluation of the
                                                           reasons and supporting data showing that expeditious progress
                                  15                       was being made.
                                  16                   (B) The Service failed to consider the relevant factors or articulate a
                                                           rational connection in finding that the Service is making
                                  17                       expeditious progress despite the decline in listing and delisting
                                                           activities for FY 2017- FY 2020 compared to FY 2012 - FY 2016;
                                  18
                                  19                   (C) The Service failed to consider the relevant factors or articulate a
                                                           rational connection between the budget constraints claimed by
                                  20                       the Service and the significant deceleration of the Service’s
                                                           listing and delisting activities;
                                  21

                                  22                   (D) The Service failed to consider the relevant factors or articulate a
                                                           rational connection between the increase in the Service's listing
                                  23                       budget for FY 2020 and the Service’s failure to complete the
                                                           actions prioritized in the 2019 Workplan[.]
                                  24

                                  25   Id. ¶ 74. Baykeeper requests the following relief: (1) a declaration that the “warranted-but-

                                  26   precluded” and “expeditious progress” findings were arbitrary, capricious and not in accordance

                                  27   with law; (2) injunctive relief in the form of an order setting aside and remanding the 2020

                                  28   CNOR’s findings with the instruction to “immediately issue a proposed listing rule for the Longfin
                                                                                         7
                                          Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 8 of 28




                                   1   Smelt DPS by a date certain and to adopt a final listing rule for the Longfin Smelt DPS by a date

                                   2   certain”; and (3) costs and fees. Id. at 18.

                                   3   III.        MOTION TO INTERVENE
                                   4          A.      Contentions of the Parties
                                   5                    1. Westlands Motion
                                   6               Westlands seeks to intervene as a defendant in this action to protect its purported interest in

                                   7   “contractual rights to approximately 1,195,000 acre-feet of water per year from facilities of the

                                   8   federal Central Valley Project (‘CVP’), which appropriates and re-appropriates water, in part,

                                   9   from the San Francisco Bay/Sacramento-San Joaquin River Delta and the rivers that create them.”

                                  10   Motion to Intervene at 1. Westlands relies on Rule 24(a)(2) of the Federal Rules of Civil

                                  11   Procedure, which provides that a party may intervene by right if it “claims an interest relating to

                                  12   the property or transaction that is the subject of the action, and is so situated that disposing of the
Northern District of California
 United States District Court




                                  13   action may as a practical matter impair or impede the movant’s ability to protect its interest, unless

                                  14   existing parties adequately represent that interest.” Id. at 2; Fed.R.Civ.P. 24(a)(2). According to

                                  15   Westlands, it satisfies the four elements required by the Ninth Circuit for intervention under Rule

                                  16   24(a)(2) because: (1) it timely moved to intervene because this litigation is still in its preliminary

                                  17   stages and it has moved without delay in seeking intervention; (2) it has contractual rights to water

                                  18   from the CVP, which the Ninth Circuit recognizes as a protectable interest, and this interest is

                                  19   related to Baykeeper’s claims because CVP allocations may be restricted to Westlands’ detriment

                                  20   if Federal Defendants list the Longfin Smelt DPS under the ESA; (3) it has no alternative means

                                  21   besides intervention to protect this interest; and (4) “Westlands represents unique interests with

                                  22   respect to the CVP that are not represented by Plaintiff or the federal defendants.” Motion to

                                  23   Intervene at 5–10 (citing Smith v. Marsh, 194 F.3d 1045, 1049 (9th Cir. 1999)).

                                  24               Westlands argues in the alternative that it is entitled to permissive intervention pursuant to

                                  25   Rule 24(b) of the Federal Rules of Civil Procedure. Id. at 10. It argues that it has met the Ninth

                                  26   Circuit requirements that “(1) it shares a common question of law or fact with the main action; (2)

                                  27   its motion is timely; and (3) the court has an independent basis for jurisdiction over the applicant’s

                                  28   claims.” Id. (quoting Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998)). In particular,
                                                                                              8
                                          Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 9 of 28




                                   1   Westlands contends it “does not assert any new counterclaims,” its motion to intervene is timely,

                                   2   and its intervention “will not prejudice existing parties.” Id. at 10.

                                   3              2. Oppositions to Westlands’ Motion to Intervene
                                   4           Both Baykeeper and Federal Defendants oppose the Motion to Intervene on the ground that

                                   5   Westlands fails to establish a non-attenuated relationship between its contractual rights and the

                                   6   instant claim and therefore cannot demonstrate a significantly protectable interest relating to

                                   7   Baykeeper’s claim. See Baykeeper Opp’n to Intervention (dkt. 18) at 3–7; Federal Defendants’

                                   8   Opp’n to Intervention (dkt. 19) at 5–7. Federal Defendants argue that if they lose on the merits,

                                   9   the Court will only enter an order mandating that the Service issue a proposed listing rule for the

                                  10   Longfin Smelt DPS, which is not only subject to a mandatory notice-and-comment process before

                                  11   being finalized, but also would not result in the Service altering CVP allocations without further

                                  12   consultations from other agencies and interested parties. Federal Defendants’ Opp’n to
Northern District of California
 United States District Court




                                  13   Intervention (dkt. 19) at 5–6. Likewise, Baykeeper argues that Westlands’ theory is speculative,

                                  14   as nothing in Baykeeper’s requested relief requires that the Service list the Longfin Smelt DPS as

                                  15   endangered or threatened in the first place—it asks only that the Court direct the Service to

                                  16   finalize its decision, whatever that may be. Baykeeper Opp’n to Intervention (dkt. 18) at 4. See

                                  17   Compl. ¶¶ 68–74. Federal Defendants argue further that Westlands does not satisfy the Ninth

                                  18   Circuit’s test for intervention as a right because “[Westlands] would have multiple ways to assert

                                  19   and protect its interests,” including during the public comment period of the listing process

                                  20   wherein Westlands can request a public hearing regarding the proposed rule. Federal Defendants’

                                  21   Opp’n to Intervention (dkt. 19) at 8.

                                  22           Baykeeper and Federal Defendants argue that the attenuated connection between the

                                  23   claims in this case and Westlands’ purported interests also militate against granting Westlands’

                                  24   request for permissive intervention. Baykeeper Opp’n to Intervention (dkt. 18) at 8. Baykeeper

                                  25   further contends that any defense that Westlands will raise on behalf of the Service’s actions will

                                  26   be redundant with the defense marshalled by Federal Defendants, thus impairing the efficiency of

                                  27   this litigation. Id.

                                  28
                                                                                          9
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 10 of 28




                                   1               3. Westlands’ Reply

                                   2             Westlands replies that the relationship between its contractual interests and the resolution

                                   3   of Baykeeper’s claim is sufficiently close for Westlands to establish a significant protectable

                                   4   interest under the Ninth Circuit’s test for intervention as a right. Reply (dkt. 22) at 3. It relies on

                                   5   the Ninth Circuit’s reasoning for broadly favoring intervention, namely, that “‘[a] liberal policy in

                                   6   favor of intervention serves both efficient resolution of issues and broadened access to the

                                   7   courts.’” Id. at 6 (quoting United States v. City of L.A., Cal., 288 F.3d 391, 397–98 (9th Cir. 2002)

                                   8   (internal quotations and citation omitted)). Westlands argues in response to the oppositions to

                                   9   intervention that the Court should grant permissive intervention because there is no evidence that

                                  10   Westlands will confuse the litigated issues, delay the case, or raise tangential issues during

                                  11   settlement discussions. Reply at 6. It claims that it “has a strong interest in ensuring that

                                  12   decisions made pursuant to the ESA are based on the best available science.” Id. at 7.
Northern District of California
 United States District Court




                                  13        B.      Analysis
                                  14               1. Legal Standard
                                  15             Under Rule 24(a)(2) of the Federal Rules of Civil Procedure, an applicant may intervene in

                                  16   a court proceeding as of right if the applicant “claims an interest relating to the property or

                                  17   transaction that is the subject of the action, and is so situated that disposing of the action may as a

                                  18   practical matter impair or impede the movant’s ability to protect its interest.” Fed.R.Civ.P. 24(a).

                                  19   There is no right to intervene, however, if “existing parties adequately represent that interest.” Id.

                                  20   The Ninth Circuit applies a four-part test to determine whether a party may intervene as of right:

                                  21   (1) the application for intervention must be timely; (2) the applicant must have a “significantly

                                  22   protectable” interest relating to the property or transaction that is the subject of the action; (3) the

                                  23   applicant must be so situated that the disposition of the action may, as a practical matter, impair or

                                  24   impede the applicant’s ability to protect that interest; and (4) the applicant’s interest must not be

                                  25   adequately represented by the existing parties in the lawsuit. Sw. Ctr. for Biological Diversity v.

                                  26   Berg, 268 F.3d 810, 817 (9th Cir. 2001) (citing Nw. Forest Resource Council v. Glickman, 82 F.3d

                                  27   825, 836 (9th Cir. 1996)). The Ninth Circuit generally “construe[s] Rule 24(a) liberally in favor of

                                  28   potential intervenors,” and “review is guided primarily by practical considerations, not technical
                                                                                          10
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 11 of 28




                                   1   distinctions.” Id. at 818 (citations and internal quotation marks omitted). Even so, “[t]he party

                                   2   seeking to intervene bears the burden of showing that all the requirements for intervention have

                                   3   been met.” United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004).

                                   4          Even if there is no intervention as of right, a court may, in its discretion, grant permissive

                                   5   intervention under Rule 24(b)(1)(B) if “the applicant for intervention shows (1) independent

                                   6   grounds for jurisdiction; (2) the motion is timely; and (3) the applicant’s claim or defense, and the

                                   7   main action, have a question of law or a question of fact in common.” United States v. City of Los

                                   8   Angeles, Cal., 288 F.3d 391, 403 (9th Cir. 2002) (citation omitted).

                                   9             2. Westlands Is Not Entitled to Intervention as of Right
                                  10          It is undisputed that the first requirement of the Ninth Circuit’s four-part test is met, that is,

                                  11   that Westlands’ application to intervene was timely. Thus, Westlands’ right to intervene under

                                  12   Rule 24(a) turns on whether it has demonstrated that it has a “significantly protectable” interest in
Northern District of California
 United States District Court




                                  13   the subject of the action and that its ability to protect that interest might be impaired or impeded

                                  14   by the disposition of the action. See Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 817

                                  15   (9th Cir. 2001). The Court finds that it has not.

                                  16          “To demonstrate [a significantly protectable] interest, a prospective intervenor must

                                  17   establish that (1) ‘the interest [asserted] is protectable under some law,’ and (2) there is a

                                  18   ‘relationship between the legally protected interest and the claims at issue.’ ” Nw. Forest Resource

                                  19   Council v. Glickman, 82 F.3d 825, 837 (9th Cir. 1996) (quoting Forest Conservation Council v.

                                  20   U.S. Forest Serv., 66 F.3d 1489, 1493 (9th Cir. 1995), abrogated on other grounds by Wilderness

                                  21   Soc. v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir. 2011)). “An applicant demonstrates ‘a

                                  22   significantly protectable interest’ when ‘the injunctive relief sought by the plaintiffs will have a

                                  23   direct, immediate, and harmful effects upon a third party’s legally protectable interests.’ ” Berg,

                                  24   268 F.3d at 818 (quoting Forest Conservation Council v. U.S. Forest Serv., 66 F.3d at 1494). In

                                  25   other words, “an applicant generally satisfies the ‘relationship’ requirement only if the resolution

                                  26   of the plaintiff’s claims actually will affect the applicant.” Donnelly v. Glickman, 159 F.3d 405,

                                  27   410 (9th Cir. 1998) (emphasis added).

                                  28          Here, the relief sought by Baykeeper is a court order mandating that the Service issue a
                                                                                           11
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 12 of 28




                                   1   proposed rule regarding the listing of the Longfin Smelt DPS. Complaint ¶¶ 68–74. While

                                   2   Westlands’ contractual rights to water from the CVP is a legally cognizable interest, see Berg, 268

                                   3   F.3d at 820, the relief Baykeeper requests is not sufficiently related to Westlands’ contractual

                                   4   rights to give rise to a “significantly protectable interest” for the purposes of mandatory

                                   5   intervention. See id. at 818. Westlands’ theory is that “Plaintiffs’ claims put Westlands’

                                   6   contractual interests squarely at issue by seeking to reduce Westlands’ water supply.” Motion to

                                   7   Intervene at 6. Baykeeper does not ask the Court to impose a reallocation of Westlands’ water

                                   8   supply, however, or even to direct the Service to list the Longfin Smelt DPS under the ESA.

                                   9   Thus, even if the Court were to award the relief Baykeeper requests, Westlands’ interest in CVP

                                  10   allocations would not be directly affected. See Ctr. for Biological Diversity v. U.S. E.P.A., No. C-

                                  11   11-06059 YGR, 2012 WL 909831 (N.D. Cal. Mar. 16, 2012) (denying a right to intervene because

                                  12   proposed intervenor’s alleged right was too remote from plaintiff’s request for review of existing
Northern District of California
 United States District Court




                                  13   EPA regulations); Ctr. for Biological Diversity v. Lubchenco, No. 09-04087 EDL, 2010 WL

                                  14   1038398, at *1 (N.D. Cal. Mar. 19, 2010) (denying a right to intervene because plaintiffs sought

                                  15   only a remand for reconsideration of an agency’s listing decision under the ESA and proposed

                                  16   intervener’s alleged interest was adversely affected only if a final listing decision was made).

                                  17   Rather, if the Service were ordered by this Court to issue a proposed rule to list the Longfin Smelt

                                  18   DPS as threatened or endangered, Westlands would still have the opportunity to protect its rights

                                  19   pursuant the ESA’s notice-and-review process as well as federal rulemaking procedure. 16 U.S.C.

                                  20   §§ 1533(b)(4), (5); 5 U.S.C.A. § 553 (“the agency shall give interested persons an opportunity to

                                  21   participate in the rule making through submission of written data, views, or arguments with or

                                  22   without opportunity for oral presentation”); see Ctr. For Biological Diversity v. U.S. E.P.A., No.

                                  23   C13-1866JLR, 2014 WL 636829, at *9 (W.D. Wash. Feb. 18, 2014) (denying intervention as a

                                  24   right because of a remote relationship between the proposed intervenor’s alleged interest and the

                                  25   ability for proposed intervenors to participate in a public notice and review process).

                                  26          Because Westlands fails to establish the second or third criteria of intervention as a right,

                                  27   its Motion to Intervene under Rule 24(a)(1) is DENIED.

                                  28
                                                                                         12
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 13 of 28




                                   1                3. Permissive Intervention Is Unwarranted

                                   2              “An applicant who seeks permissive intervention must prove that it meets three threshold

                                   3   requirements: (1) it shares a common question of law or fact with the main action; (2) its motion is

                                   4   timely; and (3) the court has an independent basis for jurisdiction over the applicant’s claims.”

                                   5   Donnelly, 159 F.3d at 412. “Even if the applicant satisfies those threshold requirements, the

                                   6   district court has discretion to deny permissive intervention.” Id. “In exercising its discretion, the

                                   7   district court must consider whether intervention will unduly delay the main action or will unfairly

                                   8   prejudice the existing parties.” Id. The Court may also consider “whether parties seeking

                                   9   intervention will significantly contribute to full development of the underlying factual issues in the

                                  10   suit and to the just and equitable adjudication of the legal questions presented.” Spangler v.

                                  11   Pasadena City Bd. of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977) (citing Hines v. Rapides Parish

                                  12   Sch. Bd., 479 F.2d 762, 765 (5th Cir.1973)).
Northern District of California
 United States District Court




                                  13              Assuming the first two requirements are met, the Court nonetheless finds that permissive

                                  14   intervention is not warranted because Westlands has not demonstrated that Federal Defendants are

                                  15   “incapable or unwilling to make all available arguments in support of their common objectives, or

                                  16   that the applicants will contribute some element necessary to the adjudication of this case that

                                  17   would otherwise be omitted.” Ctr. For Biological Diversity v. U.S. E.P.A., No. C13-1866JLR,

                                  18   2014 WL 636829, at *9 (W.D. Wash. Feb. 18, 2014). Baykeeper’s claims are based on the

                                  19   assertion that the Service’s “warranted-but-precluded” and “expeditious progress” findings are

                                  20   arbitrary and capricious. See Complaint ¶¶ 68–74. Federal Defendants are in a better position to

                                  21   respond to Baykeeper’s claims and it is not clear from Westlands’ motion that its participation in

                                  22   this litigation would facilitate a resolution of this case on the merits. For these reasons,

                                  23   Westlands’ request for permissive intervention under Rule 24(b)(1) is also DENIED.

                                  24   IV.        MOTION TO DISMISS
                                  25         A.      Contentions of the Parties
                                  26                1. Federal Defendants’ Motion
                                  27              Federal Defendants move to dismiss Baykeeper’s claims on the basis that the Court lacks

                                  28   subject matter jurisdiction because Baykeeper did not comply with the ESA’s requirement that
                                                                                          13
                                           Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 14 of 28




                                   1   plaintiffs must provide at least 60 days’ notice of an intent to sue when they assert claims based on

                                   2   an “alleged a failure of the Secretary to perform any act or duty under [section 4] which is not

                                   3   discretionary with the Secretary.” Motion to Dismiss at 1 (quoting 16 U.S.C. § 1540(g)(1)(C)

                                   4   (“the citizen suit provision”))3; see also Declaration of Preston Heard in Support of Federal

                                   5   Defendants’ Motion to Dismiss (“Heard Decl.”) ¶ 2 & Ex. A (Notice of intent to sue letter from

                                   6   Baykeeper to Acting Secretary of the Interior, date stamped as received on March 16, 2021, that is,

                                   7   23 days before the complaint was filed). Federal Defendants contend Baykeeper’s claims, which

                                   8   challenge the Service’s “warranted-but-precluded” and expeditious findings, are based on non-

                                   9   discretionary duties that fall within the ambit of the citizen suit provision because the ESA

                                  10   mandates that: (1) the Service make listing determinations “solely on the basis of the best

                                  11   scientific and commercial data available” (16 U.S.C. § 1533(b)(1)(A)); (2) the Service make such

                                  12   findings within 12 months after receiving a petition (16 U.S.C. § 1533(b)(3)(B)); (3) that the
Northern District of California
 United States District Court




                                  13   Service must publish descriptions and evaluations on which its findings are based in the Federal

                                  14   Register (16 U.S.C. § 1533(b)(3)(B)(iii)(II)); and (4) that all “warranted-but-precluded” findings

                                  15   must be annually re-evaluated (16 U.S.C. § 1533(b)(3)(C)). Id. at 7.

                                  16          Federal Defendants argue that “although the Secretary has discretion as to the substance of

                                  17   the ultimate decision, the Secretary does not have ‘discretion to ignore the required procedures of

                                  18   decision-making.’ ” Id. at 7-8 (quoting Ass'n of California Water Agencies (“ACWA”) v. Evans,

                                  19   386 F.3d 879, 884 (9th Cir. 2004)). In support of this contention, Federal Defendants point to

                                  20   Baykeeper’s allegation that the Service failed to properly consider “budget, workload, and

                                  21   prioritization” in making the warranted-but-precluded and expeditious findings. Id. at 8 (citing

                                  22   Complaint ¶¶ 70(C), (D), (F); 74(B), (C) and (D)). Federal Defendants argue that these allegations

                                  23   challenge non-discretionary decision-making procedures, placing Baykeeper’s claims within the

                                  24   scope of the ESA’s citizen-suit provision. Id. Because Baykeeper filed suit only 23 days after it

                                  25

                                  26
                                       3
                                         The citizen-suit provision provides, in relevant part, that “any person may commence a civil suit
                                       on his own behalf . . . against the Secretary where there is alleged a failure of the Secretary to
                                  27   perform any act or duty under section 1533 of this title which is not discretionary with the
                                       Secretary.” 16 U.S.C. § 1540(g)(1)(C). The ESA allows the court to award fees and costs to a
                                  28   plaintiff who prevails on a claim asserted under this provision if it determines that such an award
                                       is “appropriate.” 16 U.S.C. § 1540(g)(4).
                                                                                         14
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 15 of 28




                                   1   provided written notice to the Secretary, Federal Defendants contend, Baykeeper failed to comply

                                   2   with the citizen-suit provision. Id. at 8. Federal Defendants cite Sw. Ctr. for Biological Diversity

                                   3   v. U.S. Bureau of Reclamation, 143 F.3d 515, 520 (9th Cir. 1998) in support of the proposition

                                   4   that Baykeeper cannot amend its complaint to satisfy the 60-day notice requirement, and thus this

                                   5   action should be dismissed for lack of subject matter jurisdiction. Id. at 8-9.

                                   6          Federal Defendants further contend that Baykeeper’s framing of its claims as APA claims

                                   7   is an attempt to avoid the ESA’s notice requirement under the citizen suit provision. Id. at 9.

                                   8   According to Federal Defendants, this strategy fails because “it is well settled that the APA affords

                                   9   relief only where there is no other adequate judicial remedy.” Id. at 10 (citing 5 U.S.C. § 704;

                                  10   Bennett v. Spear, 520 U.S. 154, 161-162 (1997); Bowen v. Massachusetts, 487 U.S. 879, 903

                                  11   (1988)). Federal Defendants argue that this restriction is intended to prevent plaintiffs from

                                  12   circumventing the citizen-suit provision, which it contends is exactly what Baykeeper is
Northern District of California
 United States District Court




                                  13   attempting to do here. Id. According to Federal Defendants, Baykeeper does not understand that

                                  14   the APA “does not provide a general grant of jurisdiction where other remedies, such as citizen-

                                  15   suits, are available to challenge agency action.” Id. at 11.

                                  16             2. Baykeeper’s Opposition
                                  17          Baykeeper does not dispute that it failed to comply with the ESA’s citizen suit provision

                                  18   requiring 60 days’ notice before filing suit. It asserts, however, that the Court has subject matter

                                  19   jurisdiction over this action because neither of its claims are based on allegations that the Service

                                  20   has failed to comply with any non-discretionary duty or failed to consider non-discretionary

                                  21   criteria for making listing decisions under the ESA. Opp’n (dkt. 23) at 6. Therefore, Baykeeper

                                  22   asserts, the citizen suit provision does not apply.

                                  23          According to Baykeeper, Federal Defendants mischaracterize its claims as challenging

                                  24   non-discretionary duties under the ESA. Id. Specifically, Baykeeper contends that its claims do

                                  25   not challenge any of the non-discretionary duties cited by Federal Defendants, including the 12-

                                  26   month deadline established under 16 U.S.C. § 1533(b)(3)(B) and the publishing requirements

                                  27   under 16 U.S.C. § 1533(b)(3)(B)(iii)(II). Id. at 6–7. Instead, Baykeeper argues that it “disputes

                                  28   whether the two challenged discretionary decisions are supported by the explanations provided by
                                                                                         15
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 16 of 28




                                   1   the Service in the 2020 CNOR and the evidence in the record.” Id. at 7.

                                   2          Baykeeper argues further that it is not challenging the determination that the listing of the

                                   3   Longfin Smelt DPS is warranted; nor do its claims implicate the requirement that the Service use

                                   4   only the best scientific and commercial data available, upon which Federal Defendants rely to

                                   5   argue that Baykeeper’s claims are based on non-discretionary duties. Id. (citing Motion to

                                   6   Dismiss at 7). Rather, Baykeeper argues, its claims are based on the “entirely distinct precluded

                                   7   and expeditious progress findings.” Id.

                                   8          Baykeeper distinguishes the instant case from Ass’n of Cal. Water Agencies (“ACWA”) v.

                                   9   Evans, 386 F.3d 879 (9th Cir. 2004), cited by the Federal Defendants in support of their position.

                                  10   Id. According to Baykeeper, in that case the plaintiffs challenged a designation of critical habitat

                                  11   pursuant to 16 U.S.C. § 1533(b)(2) based on the National Marine Fisheries Service’s failure to

                                  12   comply with “ ‘the categorical requirement to take into consideration the economic impact or any
Northern District of California
 United States District Court




                                  13   other relevant impact’ in the designation of critical habitat.” Id. (quoting 386 F.3d at 884

                                  14   (emphasis in original) (internal citation omitted)). Baykeeper argues that “because Section

                                  15   1533(b)(3)(B)(iii) does not mandate any required factors which Baykeeper claims were not

                                  16   addressed, ACWA’s reasoning actually demonstrates why a notice was not required to challenge

                                  17   those two findings.” Id. at 7-8.

                                  18           Baykeeper argues further that the Supreme Court case on which the AWCA court relied,

                                  19   Bennett v. Spear, also does not support the Federal Defendants’ position. Id. at 8. Baykeeper

                                  20   reasons that while the Supreme Court in that case held that the petitioners’ claim challenged non-

                                  21   discretionary acts by the Service and therefore fell within the ESA’s citizen-suit provision, it relied

                                  22   on specific language of Section 4 of the ESA to reach that conclusion, indicating that “there are

                                  23   some decisions in Section 4 that are discretionary and are therefore unreviewable under the

                                  24   citizen-suit provision at Section 1540(g)(1)(C).” Id. at 8, n. 1. Similarly, Baykeeper distinguishes

                                  25   the cases cited by the Federal Defendants applying the rule announced in Bennett to other Section

                                  26   4 challenges, arguing that because none of the cases involved a challenge to either a warranted-

                                  27   but-precluded finding or expeditious progress finding under Section 1533(b)(3)(B)(iii) those cases

                                  28   do not support the Federal Defendants’ argument that the Service’s “precluded” or “expeditious
                                                                                         16
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 17 of 28




                                   1   progress” findings that are challenged in this case constitute non-discretionary duties or acts. Id.

                                   2   at 9–11 (citing Fed’n of Fly Fishers v. Daley, 200 F.Supp.2d 1181 (N.D. Cal. 2002); McCrary v.

                                   3   Gutierrez, 528 F.Supp.2d 995 (N.D. Cal. 2007); Man Against Extinction v. Hall, No. C-08-01488

                                   4   SI, 2008 WL 3549197 (N.D. Cal. Aug. 13, 2008); Kern Cty. Farm Bureau v. Badgley, 2002 WL

                                   5   34236869 (E.D. Cal. Oct. 10, 2002)).

                                   6           Baykeeper rejects Federal Defendants’ reliance on the allegation in the Complaint that the

                                   7   Service failed to consider relevant factors in support of their argument that Baykeeper’s claims

                                   8   involve mandatory duties under the ESA. Id. at 11 (citing Motion to Dismiss at 8 (citing

                                   9   Complaint, ¶¶ 70(C), (D), (F); 71; 74(B), (C), (D))). According to Baykeeper, “Paragraphs 70 and

                                  10   74 merely reiterate the standard of review set forth in the APA and articulate why that standard

                                  11   was not met.” Id. Moreover, it asserts, the omitted factors were not statutory duties found in the

                                  12   ESA but rather duties identified in the 2020 CNOR, including budget, workload and prioritization,
Northern District of California
 United States District Court




                                  13   that the Service itself selected to guide the exercise of its discretion. Id.

                                  14           Baykeeper argues that to the extent the Complaint alleges that “the Service also may have

                                  15   relied upon factors irrelevant to the precluded and expeditious progress findings[,]” it does not

                                  16   also claim the Service omitted any requisite procedures. Id. According to Baykeeper, the only

                                  17   non-discretionary duties pertaining to “precluded” and “expeditious progress” findings under the

                                  18   ESA are the requirements that the Service 1) make the findings within 12 months of receiving a

                                  19   petition, 2) publish the findings in the Federal Register, and 3) set forth in the published notice a

                                  20   description and evaluation of the reasons and data on which the finding is based. Id. at 12 (citing

                                  21   16 U.S.C. § 1533(b)(3)(B)). Baykeeper contends that because it does not allege the Service failed

                                  22   to adhere to any of these procedural requirements, it does not challenge an omission based on a

                                  23   mandatory or categorical requirement under the ESA and thus its suit is not subject to the 60-day

                                  24   notice requirement under 16 U.S.C. § 1540(g)(2)(C). Id.

                                  25           Finally, Baykeeper argues that it cannot seek review pursuant to the ESA’s citizen suit

                                  26   provision, 16 U.S.C. § 1540(g)(2)(C), because its allegations do not involve nondiscretionary

                                  27   duties or the omission of requisite procedural requirements. Id. at 12. According to Baykeeper,

                                  28   “ESA’s citizen suit provision is limited to non-discretionary duties and does not extend to review
                                                                                          17
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 18 of 28




                                   1   of discretionary decisions under Section 4.” Id. at 12-13 (citing 16 U.S.C. § 1533). Therefore, it

                                   2   asserts, the APA “is the only avenue for review of the Service’s § 1533(b)(3)(B)(iii) precluded and

                                   3   expeditious progress findings.” Id.

                                   4             3. Federal Defendants’ Reply
                                   5          In their Reply, Federal Defendants dispute Baykeeper’s assertion that its claims involve

                                   6   only discretionary duties. Reply at 2-3. They assert that the Complaint, in fact, alleges that the

                                   7   Service failed to satisfy the requirement that it make “requisite showings” for a “warranted-but-

                                   8   precluded” finding, which is a mandatory requirement. Id. at 3 (citing Complaint ¶ 4). In

                                   9   particular, Federal Defendants point to the Ninth Circuit’s holding in Ctr. for Biological Diversity

                                  10   v. Norton that “[t]o make a warranted-but-precluded finding, the Service must show that [it] is

                                  11   actively working on other listings and delistings and must determine and publish a finding that

                                  12   such other work has resulted in pending proposals which actually preclude[ ] [the Service]
Northern District of California
 United States District Court




                                  13   proposing the petitioned action at that time” and must “determine and present evidence that [it] is,

                                  14   in fact, making expeditious progress in the process of listing and delisting other species.” Id.

                                  15   (quoting 254 F.3d 833, 838 (9th Cir. 2001))(internal quotations and citations omitted)).

                                  16            Federal Defendants reject Baykeeper’s assertion that Paragraphs 70 and 74 list only

                                  17   factors that were “selected by the agency to apply its discretion[.]” Id. at 3. They concede that this

                                  18   may be true of some of the factors listed in those paragraphs but argue that other subsections

                                  19   involve mandatory duties. Id. As an example, they point to Paragraph 70 subparagraph (B),

                                  20   which states, “The 2020 CNOR fails to show that the Service is actively working on other listing

                                  21   and delisting that actually precluded the listing of the Longfin Smelt DPS.” Id. at 3–4 (quoting

                                  22   Complaint ¶ 70(B)). According to Federal Defendants, “With this subparagraph, Plaintiff

                                  23   blatantly accuses the Service of failing to meet a mandatory, not discretionary, duty under the

                                  24   ESA—to show ‘the immediate proposal and timely promulgation of a final regulation

                                  25   implementing [listing] . . . is precluded by pending proposals to determine whether any species is

                                  26   an endangered species or a threatened species[.]’ ” Id. at 4 (quoting 16 U.S.C. §

                                  27   1533(b)(3)(B)(iii)(I)). Similarly, Federal Defendants assert, the alternative theory offered in

                                  28   support of Claim One—set forth in Paragraph 71—is based on mandatory duties under the ESA.
                                                                                        18
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 19 of 28




                                   1   Id. at 4.

                                   2           Federal Defendants agree with Baykeeper’s reading of Bennett, that is, that it holds “that a

                                   3   challenge to the omission of a required procedure under ESA Section 4 falls under the ESA citizen

                                   4   suit provision at 16 U.S.C. § 1540(g)(1)(C)” but that “there are some decisions in Section 4 that

                                   5   are discretionary and are therefore unreviewable under the citizen suit provision.” Id. at 4-5.

                                   6   They contend, however, that “a warranted-but-precluded listing determination is not one of those

                                   7   discretionary decisions.” Id.

                                   8           Federal Defendants concede that the cases they cited in the Motion to Dismiss that

                                   9   Baykeeper distinguished in its Opposition do not involve challenges to “warranted-but-precluded”

                                  10   and “expeditious progress” findings, explaining that they relied on these cases for the detailed

                                  11   reasoning offered by courts within the Ninth Circuit. Id. They argue, however, that cases

                                  12   challenging “warranted-but-precluded” and “expeditious progress” findings “do exist” even
Northern District of California
 United States District Court




                                  13   though they do not provide detailed reasoning, “and in each such case the plaintiffs brought suit

                                  14   under both the ESA and APA and complied with the ESA’s 60-day notice provision.” Id. at 5–6

                                  15   (citing Wildwest Inst. v. Ashe, 15 F. Supp. 3d 1057, (D. Mont. 2014), aff’d sub nom. Wildwest

                                  16   Inst. v. Kurth, 855 F.3d 995 (9th Cir. 2017); W. Watersheds Project v. U.S. Fish & Wildlife Serv.,

                                  17   No. 4:10-CV-229-BLW, 2012 WL 369168 (D. Idaho Feb. 2, 2012); Ctr. for Biological Diversity

                                  18   v. Salazar, No. C 10-1501 JCS, 2010 WL 4055568 (N.D. Cal. Oct. 15, 2010)). Indeed, Federal

                                  19   Defendants note, “[i]n a nearly-identical, ongoing challenge brought by a different plaintiff in the

                                  20   District Court for the District of Columbia challenging the same warranted-but-precluded finding

                                  21   for the Longfin Smelt DPS, that other plaintiff complied with the ESA notice provision.” Id. at 5

                                  22   n.4 (citing Notice of Pendency of Other Action or Proceeding, dkt. 6). Finally, Federal

                                  23   Defendants argue that the ESA’s 60-day notice requirement is strictly enforced and that

                                  24   Baykeeper’s failure to comply with it deprives the Court of jurisdiction, requiring dismissal of the

                                  25   case. Id. at 6-7 (citing Save the Yaak Comm. v. Block, 840 F.2d 714, 721 (9th Cir. 1988); Sw. Ctr.

                                  26   For Biological Diversity v. U.S. Bureau of Reclamation, 143 F.3d 515, 520 (9th Cir. 1998)).

                                  27

                                  28
                                                                                        19
                                           Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 20 of 28




                                   1          B.      Analysis

                                   2                 1. Legal Standard Under Rule 12(b)(1)
                                   3               Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, a district court must

                                   4   dismiss an action if it lacks jurisdiction over the subject matter of the suit. See Fed. R. Civ. P.

                                   5   12(b)(1). “Subject matter jurisdiction can never be forfeited or waived and federal courts have a

                                   6   continuing independent obligation to determine whether subject-matter jurisdiction exists.”

                                   7   Leeson v. Transamerica Disability Income Plan, 671 F.3d 969, 975 n.12 (9th Cir. 2012) (internal

                                   8   quotation marks and citations omitted). A plaintiff’s standing under Article III of the United

                                   9   States Constitution is a component of subject matter jurisdiction properly challenged under Rule

                                  10   12(b)(1). Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010). On a

                                  11   motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), it is the plaintiff’s

                                  12   burden to establish the existence of subject matter jurisdiction. Kingman Reef Atoll Invs., LLC v.
Northern District of California
 United States District Court




                                  13   United States, 541 F.3d 1189, 1197 (9th Cir. 2008). A party challenging the court’s subject matter

                                  14   jurisdiction under Rule 12(b)(1) may bring a facial challenge or a factual challenge. See White v.

                                  15   Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). In evaluating a facial challenge to subject matter

                                  16   jurisdiction, the court accepts the factual allegations in the complaint as true. See Miranda v.

                                  17   Reno, 238 F.3d 1156, 1157 n.1 (9th Cir. 2001).

                                  18                 2. Bennett v. Spear and its progeny
                                  19               The Supreme Court addressed the applicability of the citizen suit provision to a listing

                                  20   decision in Bennett v. Spear, 520 U.S. 154 (1997). In that case, the plaintiffs challenged a

                                  21   Biological Opinion issued by the Fish and Wildlife Service based on the theory that it “implicitly

                                  22   determine[d] critical habitat without complying with the mandate of § 1533(b)(2) that the

                                  23   Secretary ‘tak[e] into consideration the economic impact, and any other relevant impact, of

                                  24   specifying any particular area as critical habitat.’ ” 520 U.S. at 172 (citing 16 U.S.C. §

                                  25   1533(b)(2)).4 The Court found that it did because § 1533(b)(2) establishes a non-discretionary

                                  26
                                       4
                                           Section 1533(b)(2) provides as follows:
                                  27
                                               The Secretary shall designate critical habitat, and make revisions thereto, under subsection
                                  28
                                                                                            20
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 21 of 28




                                   1   duty. Id. The Court’s relied on the text of the provision, pointing specifically to terms which are

                                   2   “plainly those of obligation rather than discretion: ‘The Secretary shall designate critical habitat,

                                   3   and make revisions thereto, … on the basis of the scientific data available and after taking into

                                   4   consideration the economic impact, and any other relevant impact, of specifying any particular

                                   5   area as critical habitat.’” Id. at 172 (citing 16 U.S.C. § 1533(b)(2)). The Court explained further:

                                   6                  It is true that this is followed by the statement that, except where
                                                      extinction of the species is at issue, “[t]he Secretary may exclude any
                                   7                  area from critical habitat if he determines that the benefits of such
                                                      exclusion outweigh the benefits of specifying such area as part of the
                                   8                  critical habitat.” Ibid. (emphasis added). However, the fact that the
                                                      Secretary’s ultimate decision is reviewable only for abuse of
                                   9                  discretion does not alter the categorical requirement that, in arriving
                                                      at his decision, he “tak[e] into consideration the economic impact, and
                                  10                  any other relevant impact,” and use “the best scientific data
                                                      available.” Ibid. It is rudimentary administrative law that discretion
                                  11                  as to the substance of the ultimate decision does not confer discretion
                                                      to ignore the required procedures of decisionmaking. See SEC v.
                                  12                  Chenery Corp., 318 U.S. 80, 94–95, 63 S.Ct. 454, 462–463, 87 L.Ed.
Northern District of California
 United States District Court




                                                      626 (1943). Since it is the omission of these required procedures that
                                  13                  petitioners complain of, their § 1533 claim is reviewable under §
                                                      1540(g)(1)(C).
                                  14
                                       Id. (emphasis in original). Bennett thus makes clear that “required procedures” under § 1533 are
                                  15
                                       covered by the citizen-suit provision, and such procedures are identifiable where the text of § 1533
                                  16
                                       sets forth such procedures using the terms of obligation such as “shall.” Id.
                                  17
                                              The Ninth Circuit followed Bennett in ACWA v. Evans, 386 F.3d 879 (9th Cir. 2004). In
                                  18
                                       that case, the plaintiff challenged a designation of critical habitat pursuant to 16 U.S.C. §
                                  19
                                       1533(b)(2) based on the allegation that the National Marine Fisheries Service had designated
                                  20
                                       certain lands in California and in the Pacific Northwest as critical habitats without conducting an
                                  21
                                       adequate economic impact analysis. 386 F.3d at 884. The court concluded that, “as in Bennett v.
                                  22
                                       Spear, Defendants had ‘the categorical requirement to take into consideration the economic impact
                                  23

                                  24
                                            (a)(3) on the basis of the best scientific data available and after taking into consideration the
                                  25        economic impact, the impact on national security, and any other relevant impact, of
                                            specifying any particular area as critical habitat. The Secretary may exclude any area from
                                  26        critical habitat if he determines that the benefits of such exclusion outweigh the benefits of
                                            specifying such area as part of the critical habitat, unless he determines, based on the best
                                  27        scientific and commercial data available, that the failure to designate such area as critical
                                            habitat will result in the extinction of the species concerned.
                                  28
                                       16 U.S.C.A. § 1533(b)(2).
                                                                                         21
                                           Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 22 of 28




                                   1   or any other relevant impact’ in the designation of critical habitat.” 386 F.3d at 884 (emphasis in

                                   2   original). Therefore, the claim fell under the citizen-suit provision and the fee-shifting rules that

                                   3   apply to such claims. Id.

                                   4          Similarly, district courts in the Ninth Circuit have applied Bennett to find that other

                                   5   challenges to listings (or failure to list) under § 1533 also involved non-discretionary duties that

                                   6   brought the plaintiffs’ claims within the ambit of the citizen suit provision. McCray v Gutierrez,

                                   7   528 F. Supp. 2d 995 (N.D. Cal. 2007) (holding that claim asserting violation of 16 U.S.C. §

                                   8   1533(b)(3)(A) based on allegation that the defendants “failed to consider the best scientific and

                                   9   commercial data available in continuing to list populations of coho at the southernmost range of

                                  10   the Central California ESU” involved a non-discretionary duty and therefore was subject to

                                  11   citizen-suit provision); Federation of Fly Fishers v Daley, 200 F. Supp. 2d 1181 (N.D. Cal. 2002)

                                  12   (holding that claim challenging NFMS decision not to list species as threatened on the ground that
Northern District of California
 United States District Court




                                  13   the Secretary impermissibly relied on voluntary and future actions to conclude that the threat

                                  14   would be sufficiently ameliorated was based on mandatory duties set forth in 16 U.S.C. §

                                  15   1533(b)(1)(A) and therefore was subject to the citizen suit provision); Kern Cty. Farm Bureau v.

                                  16   Badgley, No. CVF 025376 AWI DLB, 2002 WL 34236869, at *2 (E.D. Cal. Oct. 10, 2002)

                                  17   (holding that claim asserting violation of ESA based on challenge to the adoption by the Service

                                  18   of a final rule listing the Buena Vista Lake shrew as an endangered subspecies involved a non-

                                  19   discretionary duty that was subject to citizen suit provision).5

                                  20          On the other hand, some courts have found that claims asserted under other subsections of

                                  21   16 U.S.C. § 1533 fell outside the scope of the citizen suit provision. In Conservation Northwest v.

                                  22   Kempthorne, for example, the plaintiffs asserted a claim under the ESA based on unreasonable

                                  23   delay in implementing a recovery plan for the conservation and survival of a listed species. No.

                                  24
                                       5
                                  25     In Man Against Extinction v. Hall, No. C-08-01488-SI, 2008 U.S. Dist. Lexis 64702 at *2 (N.D.
                                       Cal. Aug. 13, 2008), cited by the Federal Defendants as a decision in which a court found that a
                                  26   listing decision under the ESA was non-discretionary and thus subject to the citizen suit provision,
                                       the plaintiff did not oppose the motion to dismiss and the court did not cite or discuss Bennett,
                                  27   though the court’s holding is consistent with Bennett. In that case, the plaintiff asserted claims
                                       that the Secretary violated the ESA by delisting the Northern right whale as an endangered species
                                  28   and in its place listing two separate species – the North Atlantic right whale and the North Pacific
                                       right whale – as endangered. Id.
                                                                                          22
                                           Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 23 of 28




                                   1   C04-1331-JCC, 2007 WL 1847143, at *3 (W.D. Wash. June 25, 2007). The court held that the

                                   2   challenge was not governed by the citizen suit provision because the plaintiffs could not “point to

                                   3   any date-certain deadline by which the ESA compels the Secretary to implement all the terms of a

                                   4   recovery plan,” and thus the alleged duty was a discretionary one. Id. The court noted that the

                                   5   absence of statutory language establishing a specific deadline “stands in stark contrast to other

                                   6   provisions of [the ESA], which articulate precise deadlines by when the Secretary must act.” Id.

                                   7   (citing 16 U.S.C. § 1533(b)(3)(B)). See also Wilderness Soc., Ctr. For Native Ecosystems v.

                                   8   Wisely, 524 F. Supp. 2d 1285, 1307 (D. Colo. 2007) (“Under the ESA, the Secretary of the Interior

                                   9   has the discretion to ‘emergency list’ a species in response to ‘any emergency posing a significant

                                  10   risk to that species.’ ”) (citing 16 U.S.C. § 1533(a)(7)) (emphasis added); Sierra Club v. Norton,

                                  11   313 F. Supp. 2d 1291, 1294 (S.D. Ala. 2004) (finding that the ESA does not contain a duty

                                  12   governable by the citizen suit provision to avoid delay in making revisions to critical habitat
Northern District of California
 United States District Court




                                  13   designations, despite the Secretary’s non-discretionary duty under 16 U.S.C. § 1533(b)(3)(D) to

                                  14   determine whether a revision is warranted within 90-days of a petition).

                                  15          The Court has not found, however, any case in which a court has addressed whether under

                                  16   Bennett, decisions by the Secretary that a listing is precluded by other higher priority listing

                                  17   actions or that the Secretary is proceeding expeditiously on those listings are mandatory or

                                  18   discretionary for the purposes of determining whether they fall under the citizen-suit provision.6

                                  19             3. Whether the Citizen-Suit Provision Applies to Baykeeper’s Claims
                                  20           The question of whether the Court has subject matter jurisdiction over Baykeeper’s claims

                                  21

                                  22   6
                                         As discussed above, in their Reply brief, Federal Defendants concede that the cases they cite in
                                  23   the Motion to Dismiss in which challenges to listing decisions were found to involve mandatory
                                       duties are not directly on point because those cases did not involve challenges to “precluded” or
                                  24   “expeditious” findings. Reply at 5. They contend such cases “do exist” but the three cases they
                                       cite as examples do not expressly hold that such challenges are based on non-discretionary duties.
                                  25   See Wildwest Inst. v. Ashe, 15 F.Supp.3d 1057 (D. Mont. 2014), aff’d sub nom. by Wildwest Inst.
                                       v. Kurth, 855 F.3d 995 (9th Cir. 2017); W. Watersheds Project v. Fish & Wildlife Serv., No. 4:10-
                                  26   CV-229-BLW, 2012 WL 369168 (D. Idaho Feb. 2, 2012); Ctr. for Biological Diversity v. Salazar,
                                       No. C 10-1501 JCS, 2010 WL 4055568 (N.D. Cal. Oct. 5, 2010). Rather, in all three cases the
                                  27   plaintiffs asserted their claims under both the APA and the ESA’s citizen suit provision and
                                       satisfied the latter’s 60-day notice requirement. As a result, these courts were not required to
                                  28   grapple with the question that is presented here.

                                                                                         23
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 24 of 28




                                   1   turns on whether those claims challenge non-discretionary acts by the Service. See 16 U.S.C. §

                                   2   1540(g)(2)(C). If they do, the Court lacks subject matter jurisdiction because Baykeeper was

                                   3   required to comply with the 60-day notice requirement of the citizen suit provision and did not do

                                   4   so. Id.; Heard Decl. ¶ 2 & Ex. A. On the other hand, if the duties implicated by Baykeeper’s

                                   5   claims are discretionary, the notice requirement does not apply, and the Court therefore has subject

                                   6   matter jurisdiction over Baykeeper’s claims. See 16 U.S.C. § 1540(g)(2)(C); 5 U.S.C. § 702. For

                                   7   the reasons set forth below, the Court finds that Baykeeper’s claims are based on discretionary

                                   8   duties and therefore that it has subject matter jurisdiction over this action.

                                   9          Determining whether the actions or duties that are the subject of Baykeeper’s claims are

                                  10   discretionary requires looking to the statute to assess whether its terms are “those of obligation

                                  11   rather than discretion,” Bennett, 520 U.S. at 172, and whether its text “provides… indication that

                                  12   Congress intended to restrict agency discretion.” City & Cty. of San Francisco v. U.S. Dep’t of
Northern District of California
 United States District Court




                                  13   Transp., 796 F.3d 993, 1002 (9th Cir. 2015). In the Motion to Dismiss, Federal Defendants point

                                  14   to four distinct provisions of the ESA that they contend establish mandatory duties that relate to

                                  15   Baykeeper’s claims: 1) 16 U.S.C. § 1533(b)(1)(A), providing that “the Secretary shall make

                                  16   determinations required by subsection (a)(1) of this section solely on the basis of the best scientific

                                  17   and commercial data available” (“best scientific data requirement”); 2) 16 U.S.C. § 1533(b)(3)(B),

                                  18   which states: “Within 12 months after receiving a petition . . . to present substantial information

                                  19   indicating that the petitioned action may be warranted, the Secretary shall make one of the

                                  20   following findings” (“twelve month requirement”); 3) 16 U.S.C. § 1533(b)(3)(B)(iii)(II), requiring

                                  21   that a “warranted-but-precluded” determination that is published in the Federal Register must

                                  22   contain “a description and evaluation of the reasons and data on which the finding is based,” and

                                  23   4) 16 U.S.C. § 1533(b)(3)(C)(i), requiring that “warranted-but-precluded” findings must be

                                  24   annually reevaluated. In addition, Federal Defendants argue for the first time in their Reply brief

                                  25   that under Ctr. for Biological Diversity v. Norton, 254 F.3d 833 (9th Cir. 2001), a warranted-but-

                                  26   precluded finding involves mandatory duties under the ESA. The Court does not find these

                                  27   arguments persuasive.

                                  28          First, the Federal Defendants point to the allegations in Paragraph 70(C), (D) and (F) and
                                                                                          24
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 25 of 28




                                   1   Paragraph 74(B), (C) and (D), alleging that the Service failed to consider “relevant factors” in

                                   2   support of its warranted-but-precluded and expeditious findings, as well as the allegations in

                                   3   Paragraph 71 that the 2020 CNOR relied on “factors not authorized by the ESA” in support of

                                   4   their assertion that Baykeeper’s claims implicate the best scientific data requirement under 16

                                   5   U.S.C. § 1533(b)(1)(A). While this provision uses mandatory language, it does not appear to

                                   6   apply to Baykeeper’s claims. In particular, the provision applies to “determinations required by

                                   7   subsection (a)(1)[,]” that is, “determin[ations] whether any species is an endangered species or a

                                   8   threatened species.” 16 U.S.C. §§ 1533(b)(1)(A), (a)(1). Read broadly, this provision might apply

                                   9   to the determination that a listing is warranted, but there is nothing in this language that suggests it

                                  10   applies to the Service’s finding that a listing is “precluded by pending proposals” under §

                                  11   1533(b)(3)(B)(iii), which is an administrative determination. See Norton, 254 F.3d at 838

                                  12   (explaining that a warranted-but-precluded determination has two components, the first being an
Northern District of California
 United States District Court




                                  13   “an admission by the Secretary that a species qualifies for protection—and that protection is

                                  14   ‘warranted’—under the ESA” and the second being a finding “that a final rule cannot be issued

                                  15   right away, for administrative reasons, thereby temporarily excusing the Secretary from issuing a

                                  16   final rule.”). Nor have Federal Defendants pointed to any authority that supports such a reading of

                                  17   this requirement. Because it is this latter component of the warranted-but-precluded finding that

                                  18   Baykeeper challenges, and the expeditious finding that is the basis of Claim Two also involves an

                                  19   administrative determination, the Court rejects Federal Defendants’ argument that Baykeeper’s

                                  20   claims implicate mandatory duties under the best scientific evidence requirement.

                                  21          Second, Federal Defendants rely on the 12-month requirement under 16 U.S.C. §

                                  22   1533(b)(3)(B) to establish that Baykeeper’s claims are based on mandatory duties. Id. at 7–8.

                                  23   Like the best scientific evidence requirement, this requirement uses mandatory language but again,

                                  24   does not appear to be implicated by Baykeeper’s claims. Under this provision, the service “shall”

                                  25   make one of the three enumerated types of findings (one of which is a “warranted-but-precluded”

                                  26   finding) within 12 months after receiving a petition, 16 U.S.C. § 1533(b)(3)(B), but Baykeeper’s

                                  27   claims are not based on the Service’s failure to make such a determination. Instead, it challenges

                                  28   the bases on which the Service’s warranted-but-precluded finding was made. See Complaint ¶¶
                                                                                         25
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 26 of 28




                                   1   68–74. Therefore, the Court also rejects Federal Defendants’ reliance on the 12-month

                                   2   requirement to establish that Baykeeper’s claims are based on non-discretionary duties.

                                   3           Nor does Federal Defendants’ reliance on 16 U.S.C. § 1533(b)(3)(B)(iii)(II) (requiring that

                                   4   the “warranted-but-precluded” finding be promptly published with “a description and evaluation

                                   5   of the reasons and data on which the finding is based”) or 16 U.S.C. § 1533(b)(3)(C)(i)

                                   6   (mandating that “warranted-but-precluded” findings be annually reevaluated) fare any better.

                                   7   With respect to the publication duty, Baykeeper does not allege that the findings at issue were not

                                   8   published in the Federal Register or that the Service did not present a description and evaluation of

                                   9   the reasons and data on which it relied. Rather, Baykeeper challenges the alleged arbitrariness and

                                  10   capriciousness of the published reasons, supporting data and evaluations thereof, as discussed

                                  11   above. See Complaint ¶¶ 68–74. Similarly, Baykeeper does not claim a failure on the part of the

                                  12   Service to fulfill the ESA’s annual reevaluation mandate. Thus, while Federal Defendants have
Northern District of California
 United States District Court




                                  13   identified non-discretionary procedural requirements that govern the decision-making process

                                  14   associated with “warranted-but-precluded” and “expeditious progress” findings, they have not

                                  15   shown that any of those requirements are the subject of Baykeeper’s claims.

                                  16           Finally, the Court finds unpersuasive Federal Defendants’ new argument based on Norton.

                                  17   In that case, the plaintiff had filed petitions with the Fish and Wildlife Service (“FWS”) requesting

                                  18   that it list the Chiricahua leopard frog and the Gila chub as threatened or endangered. 254 F.3d at

                                  19   836. FWS found that listing was warranted but precluded but did not “issue 90–day statements or

                                  20   12–month findings in response to either petition, as required by 16 U.S.C. § 1533(b)(3)(A) and

                                  21   (B).” Id. Instead, it “sent a pair of letters to the [plaintiff] explaining that it had already designated

                                  22   both the chub and the frog as candidate species” and declined to provide an explanation of its

                                  23   findings. Id. The plaintiff brought an action under the ESA to compel FWS to issue an

                                  24   explanation of its findings and the Ninth Circuit agreed with the plaintiff that under the mandatory

                                  25   language of 16 U.S.C. § 1533(b)(3)(B) (“the Secretary shall make one of the following findings”)

                                  26   FWS was required to provide findings actually explaining the reasons for the warranted but

                                  27   precluded finding. Id. at 838. It further found that the mere fact that the species had been afforded

                                  28   “candidate status” is not sufficient to allow the court to “evaluate the Secretary’s conclusion that
                                                                                          26
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 27 of 28




                                   1   immediate action is precluded by other more urgent matter.” Id. at 838-839.

                                   2          In reaching its conclusion, the Norton court offered the following discussion of the

                                   3   warranted-but-precluded finding, upon which Federal Defendants rely in their Reply brief:

                                   4                  The circumstances under which the Secretary may invoke that excuse,
                                                      however, are narrowly defined; Congress emphasized that providing
                                   5                  for the “warranted but precluded” designation was not designed to
                                                      justify “the foot-dragging efforts of a delinquent agency.” H. Conf.
                                   6                  Rep. No. 97–835, at 22 (1982), reprinted in 1982 U.S.C.C.A.N. 2860,
                                                      2863. Specifically, the Secretary must show that she is “actively
                                   7                  working on other listings and delistings and must determine and
                                                      publish a finding that such other work has resulted in pending
                                   8                  proposals which actually preclude[d] [her] proposing the
                                                      petitioned action at that time.” Id. (emphasis added). For that
                                   9                  reason, “the Secretary must determine and present evidence that
                                                      [s]he is, in fact, making expeditious progress in the process of
                                  10                  listing and delisting other species.” Id.; see also 16 U.S.C. §
                                                      1533(b)(3)(B)(iii) (requiring the Secretary to show that “expeditious
                                  11                  progress is being made to add qualified species to either [the
                                                      endangered or threatened species lists] and to remove from such lists
                                  12                  species for which the protections of [the ESA] are no longer
Northern District of California




                                                      necessary”).
 United States District Court




                                  13

                                  14   Id. at 838 (emphasis added). The court did not, however, hold that these requirements constituted

                                  15   non-discretionary obligations under the ESA. Instead, the court appeared to implicitly

                                  16   acknowledge that the ultimate question of whether the Secretary has offered adequate reasons for

                                  17   “warranted-but-precluded” and “expeditious” findings is subject to an abuse of discretion standard

                                  18   of review:

                                  19                  Were this court to accept the Secretary’s unexplained contention that
                                                      her designation of the chub as candidate species was equivalent to a
                                  20                  finding that listing was “warranted but precluded,” judicial review
                                                      would become meaningless. We would have no basis to evaluate the
                                  21                  Secretary’s conclusion that immediate action is precluded by other
                                                      more urgent matters. See Friends of the Wild Swan v. United States
                                  22                  Fish & Wildlife Serv., 945 F.Supp. 1388, 1396–1400 (D.Or.1996)
                                                      (holding that Secretary's finding that listing is “warranted but
                                  23                  precluded” is arbitrary and capricious if not supported by the
                                                      reasons provided); see also Motor Vehicle Mfrs. Ass'n of the U.S. v.
                                  24                  State Farm Mut. Auto. Ins., 463 U.S. 29, 48, 103 S.Ct. 2856, 77
                                                      L.Ed.2d 443 (1983) (requiring an agency to “cogently explain why
                                  25                  it has exercised its discretion in a given manner”)[.]”

                                  26   Id. at 839 (emphasis added). Because the Norton court did not hold that the ultimate question of

                                  27   whether “warranted-but-precluded” or “expeditious” findings implicate non-discretionary duties –

                                  28   and the reasoning of the case points to the opposite conclusion – the Court rejects Federal
                                                                                        27
                                         Case 3:21-cv-02566-JCS Document 32 Filed 08/05/21 Page 28 of 28




                                   1   Defendants’ reliance on that case in support of their position.

                                   2             Therefore, the Court concludes that Baykeeper’s claims are based on discretionary duties

                                   3   that are not subject to the citizen-suit provision’s 60-day notice requirement.

                                   4        C.      Conclusion
                                   5             For these reasons, Federal Defendants’ Motion to dismiss is DENIED. Westlands’ Motion

                                   6   to Intervene is also DENIED.

                                   7             IT IS SO ORDERED.

                                   8

                                   9   Dated: August 5, 2021

                                  10                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  11                                                    Chief Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         28
